Citation Nr: 1226543	
Decision Date: 08/01/12    Archive Date: 08/10/12

DOCKET NO.  10-02 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Propriety of offset of disability compensation benefits due to receipt of military drill pay for Fiscal Year 2008.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Barstow, Counsel



INTRODUCTION

The Veteran served on active duty from August 1983 to March 1987.  He also had service in the Army National Guard, the Army Reserves, and the Naval Reserves thereafter.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  


FINDINGS OF FACT

1.  The Defense Manpower Data Center (DMDC) reported that the Veteran received drill pay for 43 days for Fiscal Year 2008.

2.  The Veteran's Unit Commander or designee has not reported that the DMDC's report of the Veteran's receipt of drill pay for 43 days for Fiscal Year 2008 was incorrect.

3.  The Veteran's disability compensation benefits were properly offset for 43 days due to receipt of military drill pay for Fiscal Year 2008.


CONCLUSION OF LAW

The offset of 43 days of disability compensation benefits due to receipt of military drill pay for Fiscal Year 2008 was proper.  38 U.S.C.A. §§ 5107, 5304(c) (West 2002); 38 C.F.R. §§ 3.654, 3.700 (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The VCAA is generally applicable to all claims filed on or after the date of enactment, November 9, 2000, or filed before the date of enactment but not yet final as of that date.  The present appeal does not arise from a claim for benefits.  Rather, the instant appeal arose following an April 2009 report from the DMDC indicating that the Veteran received drill pay for 43 days for Fiscal Year 2008.  Following this report, the RO issued a letter dated in June 2009 notifying the Veteran that an adjustment was being made to his future compensation benefits based upon the April 2009 report from the DMDC.  In other words, this appeal does not arise from the Veteran filing a claim for benefits.  As such, the RO did not send the Veteran any VCAA notice as no claim for benefits was filed.  

However, the Veteran was afforded a meaningful opportunity to participate in the development of his appeal.  He was notified of the information and evidence needed to prevail, and has been afforded ample opportunity to submit such information and evidence.  He has declined the option for a personal hearing.  There is no indication that any additional action is needed to comply with the duty to assist in connection with the issue on appeal.  

II.  Analysis

The Veteran contends that he only drilled for 20 days during 2008 instead of the 43 days that were reported by the DMDC.  See, e.g., June 2009 notice of disagreement (NOD).

According to regulatory criteria, not more than one award of pension, compensation, or emergency officers' regular or reserve retirement pay will be made concurrently to any person based on his or her own service except as provided in 38 C.F.R. § 3.803 relating to naval pension and 38 C.F.R. § 3.750(c) relating to waiver of retirement pay.  38 U.S.C.A. § 5304(c) prohibits the receipt of VA disability compensation benefits for any period for which the person receives active service pay.  See 38 C.F.R. §§ 3.654, 3.700 (2011).  This includes active duty pay, drill, and active duty for training payments, and inactive duty for training payments made to Reservists and members of the National Guard.  See 38 C.F.R. § 3.700.

Reservists may waive their pension, compensation, or retirement pay for periods of field training, instruction, other duty, or drills.  A waiver may include prospective periods and contain a right of recoupment for the days for which the reservist did not receive payment for duty by reason of failure to report for duty.  38 C.F.R. § 3.700(a)(1)(iii).

Review of the record reveals that the Veteran has received VA disability compensation benefits since March 2006 for his service-connected lumbar spine disability, tinnitus, and corneal scars.  In April 2009, the RO received a VA Form 21-8951, "Notice of Waiver of VA Compensation or Pension to Receive Military Pay and Allowances."  The form, completed by the DMDC, identified the Veteran as being a reservist for Fiscal Year 2008 and in receipt of training pay for 43 days.  Although the Veteran indicated on the form that he wished to waive his VA benefits for the days indicated in order to retain his training pay, he noted that the actual number of training days for 2008 was 20 days instead of the reported 43 days.  In the June 2009 decision on appeal, the RO withheld the Veteran's compensation benefits based on 43 days of drill pay, effective July 1, 2009.

In his July 2009 notice of disagreement, the Veteran explained he only drilled for 20 days between January 2008 and May 2008.  He also reported that he did not drill after May 2008.  Indeed, his service treatment records include his Naval Reserve retirement order authorizing his transfer to Retired Reserve status effective June 1, 2008.  In the November 2009 statement of the case (SOC), the RO informed the Veteran that he could resubmit Form 21-8951, "Notice of Waiver of VA Compensation or Pension to Receive Military Pay and Allowances" signed by his Unit Commander or designee to confirm that he only drilled for 20 days instead of the reported 43 days for Fiscal Year 2008.  To date, the Veteran has not submitted that additional information.  

Based on a review of the evidence, the Board concludes that the offset of disability compensation benefits for 43 days due to receipt of military drill pay for Fiscal Year 2008 was proper.  Here, the April 2009, VA Form 21-8951, "Notice of Waiver of VA Compensation or Pension to Receive Military Pay and Allowances" completed by the DMDC identified the Veteran as being a reservist for Fiscal Year 2008 and in receipt of training pay for 43 days.  Although the Veteran was notified that he could submit a new form signed by his Unit Commander or designee to confirm that he only drilled for 20 days as he contends, no such form has been received.  The Veteran has not presented any evidence to rebut the DMDC's report of him receiving drill pay for 43 days for Fiscal Year 2008.

In this regard, it appears that the Veteran might be confused as to the time period at issue.  As noted above, the Veteran reported that he only drilled between January 2008 and May 2008.  However, the 43 days reported by the DMDC is for Fiscal Year 2008, not the calendar year.  The Board observes that Fiscal Year 2008 began on October 1, 2007, not January 1, 2008.  Thus, although the Veteran may have only drilled for 20 days between January 2008 and May 2008, for purposes of calculating the number of days that he drilled for Fiscal Year 2008, the correct start of the period is October 1, 2007.  At no time during this appeal has the Veteran indicated that he did not drill for any days between October 1, 2007, and December 31, 2007.  Absent the Veteran submitting official evidence consisting of his Unit Commander or designee reporting that he only drilled for 20 days sufficient to rebut the DMDC's report of his receipt of drill pay for 43 days for Fiscal Year 2008, the Board finds that the evidence shows that the offset of disability compensation benefits for 43 days due to receipt of military drill pay for Fiscal Year 2008 was proper.

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

The offset of disability compensation benefits for 43 days due to receipt of military drill pay for Fiscal Year 2008 was proper.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


